____FiLEo' ENTEREB
m Lcsnasttm ascslvsn

 

iN THE UNITED states DisTRicT coURT APR 1 8 3ng
FoR THE DlsTRICT oF MARYLAND ;-.TBAL_».~,WRE_ bQ/
CLEHK U.S. _DISTRIGT COUHT
DIS'I'H|€TOFMAF\YLAND

Keyes Law Firm, LLC * BEPHTY

Piainaff *

vs. * civiL ACTION No. RDB-i7_2972
Napoli Bern Ripka Shkolnik,rLLP, et al. '*

Defendants *
>s< a< >1< >4< ' >l< * >a< >l< =a< >i< =l< a< x

MEMORANDUM & 0RDER

 

' Plaintiff Keyes Law Firm, LLC (“Plaintiff” or “Keyes”), an asbestos litigation firm in
Baltimore, Maryland, brings this action against two lawyers, Paul]. Napoli (“Mr. Napoli”) and
Marc_l. Bern (“Mr. Bern”), and sixteen law firms With Which they have been affiliated Messrs.
Napoli, Bern, and the defendant law firms are all based in .New York. Keyes alleges that its
principal, Mary Keyes (“Ms. Keves”), entered into association agreements with Mr. Napoli
and Mr. Betn on behalf of their firm Napoli Bern Ripka Shkolnik, LLP (“NBRS”) and ten
other law firms Which collectively make up the “Partnership.” Pursuant to these agreements,
Keves and an associated Bankruptcy Firm referred thousands of Maryland clients With
asbestos-related claims to NBRS. In the event that the clients prevailed, Keyes, the
Banl<ruptcy firm, and NBRS \vere to divide any contingency fees earned.

After Mr. Napoli and Mr. Bern split as law partners, the Plaintiff alleges that the
association agreements were assigned to Mr. Napoli, Mr. Bern, or firms that Mr. Napoli or
Mr. Bern formed after their termination as partners Plainiiff complm'ns that, since these

assignments, Defendants have failed to meet their contractual obligations As of October

2016, Defendants have allegedly stopped making payments required by the association
agreements

For ease of reference, this Court refers to the Legacy Defendants as the law firms prior
to the split of Mr. Napoli and Mr. Bern, vvhich`include: Napoli Bern Ripka Shkolnik, LLP;
Napoli Bern, LLP; Napoli Bern & Associates, LLP; Napoli Bern Ripka & Associates, LLP;
Napoli Bern Ripka, LLP; Napoli Bern Ripl<a Shkolnik & Associates, LLP; Law Offices of
Napoli Bern, LLP; LaW Offices of Napoli Bern Ripka & Associates, LLP; Law Offices of
Napo]i Bern Ripka Shkolnik LLP; Law Offices of Napo]i Bern Ripka Shkolnik & Associates
LLP; Napoli, Kaiser, Bern & Associates, LLP; and Pasternack Tilker Napoli Bern LLP. This
Court refers to the Napoli Defendants as Mr. Napo]i and the law firms associated With him
after the split: Napo]i Slikolnik PLLC; Napoli Law PLLC; Paul Napoli Lavv PLLC; and Paul_]
Napo]i. This Court also refers to the Bern Defendants as Mr. Bern and the law firms
associated With him after the split: Marc ]. Bern & Partners LLP; and Marc jay Bern.
Co]lectively, the Legacy Defendants, the Napoli Defendants, and the Bern Defendants, are
referred to simply as Defendants.

On February ]2, 2019, after a telephone conference on the record, this Court denied
Defendants’ Motions for judgment on the Pleadings (ECF Nos. 113, 116, ll'/'), and granted
Keyes’ Motion for Leave to File First Amended Complaint (ECF No. 125). (Ltr. Order, ECF
No: 144.) Keyes’ First Amended Complaint (ECF No. 145) Was filed on February 13, 2019,

Which, among other things, removed Bern Ripka LLP as a Defendant, added Napoli Bern

Ripka, LLP, and corrected the name Of Napoli Bern Ripka & Associates, LLP. Defendants
have Answered fECF Nos. 154-169, 183, 184).1 l
On l~"'ebruary 26, 2019, the parties filed letters With this Court seeking resolution of a
discovery dispute. (ECF No. 148, 149.) ,A telephone conference was held on February 28,
2019, and a Letter Order (ECF No. 152) was issued the same date, ordering the following:

l. Defendants SHALL PRODUCE the requested ESI in a
searchable, indexable form with metaclata;

2. The Parties’ joint request to revise the Scheduling Ordet as
set forth in the proposed Revised Scheduling Order (ECF
No. 147) is GRANTED;

3. Mindful that a bench trial in this case is firmly set to begin
on December 9, 2019, Defendants SHALL NOTIFY this
Court of the date by which it will comply with this Order.

(Ltt. Orcler 2, ECF No. 152.)2 Since that time, attorneys Benjamin Rosenberg, Jeffrey M.
Lichtstein, _]. Teigen Hall, and Rosenberg Martin Greenberg, LL'P, have moved for leave to
withdraw their appearance as counsel for the Napo]i Defendan_ts. (ECF No. 173.) As of this
date, by separate Order, that motion was granted

On April 10, 2019, Keyes filed a letter With this Court and indicated that the Napo]i
Defendants had not complied with this Court’s February 28, 2019 Order (ECF No. 152) and
requested another telephone conference to resolve discovery disputes (ECF No. 176.) The
requested telephone conference was scheduled for today at 11:00 a.m., and letters were filed

by the parties regarding the dispute (J`ee ECF Nos. 177-181.) This morning, new counsel for

 

1 Legacy Defendants, Napoli Bern Ripka & Associates, LLI), and Pasternack Tilker Napoli Bern LLP,
had not filed their Answers prior to today’s telephone conference, but they were filed this afternoon. (ECF.
Nos. 183, 184.)

2 In Defendants’ Answers to the Plaintiffs First Amended Complaint, a jury trial was requested This
Court has updated the trial calendar from a bench trial to a jury trial, commencing on December 9, 2019.

the Napo]i Defendants filed his appearance and attended the telephone conference, although
he was understandably unable to provide substantive responses to the Napoli Defendants’
discovery production.

Keyes asserts that the Napoli Defendants have collected fees on behalf of the more
than 2,00() clients (“Subject Clients”) that had been referred to Defendants, but the Napoli
Defendants have not fully complied with this Court’s Order to provide the discovery
documents that accounts for the funds. (ECF No. 178.) Keyes provided this Court with
sample evidence that, regardless of the Napoli Defendants insistence that they do not track
this kind of information, it is clearly apparent that they do. (See, e.g., Napoli Ltr., ECF No.
179-8.) Moreover, law firms such as the Napoli Defendants are ethically bound to account
for funds received on behalf of their clients, and practically speaking, they must account for
receipts and distributions from client accounts. Neither the Legacy Defendants nor the
Napoli Defendants, although they have produced further documentation in a searchable
format since this Court’s prior Order, have fully complied with all Subject Client information

Therefore, this Court Orders Defendants to fully comply with this Court’s Order (ECF
No. 152), as further clarified herein, or show cause why they should not be found in contempt
of Court for failing to comply with this Court’s Orders.

For the foregoing reasons,

1. Defendants shall demonstrate their full compliance with this Court’s
Order (ECF No. 152) no later than May 1, 2019 at 5:00 p.m. ET,
specifically including: ‘

a. Reports showing all funds collected on behalf of the Su_bject

Clients and all disbursements from such funds, including for fees,
expenses, and net payments to the clients;

b. All documents relating to payments made to the Napo]i
defendants on behalf of the Subject clients, including copies of
checks from the paying defendants in the underlying cases; and

c. All other source documents from which an accounting can be
COnstructed and verified

2. Plaintiff and Defendants shall provide a]oint Status Report to this Court
no later than 5:00 p.m. ET on May l, 2019 indicating whether there has
been full compliance with this Court’s Order by that time.

3. Should Defendants fail to fully comply with il l hereof, each Defendant,
individual Defendants in person, and corporate Defendants by counsel,
shall appear in Courtroom 5D of the United States Court House in
Baltimore, Maryland on Thursday, May 2, 2019 at 11100 a.m. ET to show
cause why said Defendant should not be held in civil contempt and ,
subject to sanctions

Dated: April 18, 2019.

Richard D. Bennett
United States District_ludge

 

